Citation Nr: 0202135	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  01-08 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for right rotator cuff 
tear, status post arthroscopic surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1990.  The veteran has verified service in the Army 
National Guard in July 1998, as well as further unverified 
service in the Army National Guard between January 1995 and 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2000 
from the Department of Veterans Affairs (VA) regional office 
(RO) in New Orleans, Louisiana, which denied entitlement to 
service connection for right rotator cuff tear, status post 
arthroscopic surgery.  The RO notified the veteran of the 
rating decision in January 2001.  The veteran perfected his 
appeal in September 2001 by filing a substantive appeal via 
VA Form 9.

Historically, the veteran filed a claim for service 
connection for right shoulder pain in December 1990.  He was 
granted service connection for myofasciitis by rating 
decision dated in March 1991 and given a noncompensable 
rating.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The evidence submitted in support of the claim for 
service connection for right rotator cuff tear, status post 
arthroscopic surgery establishes a nexus between current 
right rotator cuff tear, status post arthroscopic surgery and 
service.


CONCLUSION OF LAW

Right rotator cuff tear, status post arthroscopic surgery 
disability was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, (hereafter the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that the claim has been adequately developed 
pursuant to the VCAA.  In this regard, there is no indication 
of the existence of any outstanding Federal government or 
other record that could substantiate the claim for service 
connection for right rotator cuff tear, status post 
arthroscopic surgery.  Accordingly, the RO has secured a 
complete record and the requirement under the VCAA that the 
RO advise the claimant of how responsibilities in developing 
the record are divided is moot.  The RO advised him of the 
rating criteria and the duty to assist requirements of the 
VCAA in the July 2001 statement of the case (SOC).   The 
Board notes the veteran's request for a VA physical 
examination; however, the Board finds that there is 
sufficient evidence to decide this appeal and therefore, an 
examination is unnecessary.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to make 
a showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An enlistment examination in May 1988 revealed no 
irregularities or abnormalities in the right shoulder.  
Service medical records reflect extensive treatment for 
various manifestations of right shoulder injuries beginning 
in June 1989 when the veteran complained of sharp, 
intermittent pain to his right shoulder secondary to doing 
push-ups for three days.  Assessment was muscle strain. 

The veteran sought emergency care in July 1989, complaining 
of four weeks of severe, soft tissue injury to the neck and 
upper back.  He reported that he fell flat on his back from a 
high dive at a pool and was getting better before he recently 
became involved in an altercation.  The assessment was 
myofascitis.  He was provided a Physical Therapy evaluation 
that resulted in an assessment of subjective right shoulder 
pain, pain with right shoulder motion above the head.  The 
following month assessment continued to be myofasciitis.   
Late in August 1989, he sustained another injury and the 
assessment was re-injury of non-resolving myofasciitis. 

The veteran sought follow-up treatment for his right shoulder 
in January 1990 after being on leave.  He complained that the 
pain was considerable.  Assessment was recurrent shoulder 
pain from old injury.  The veteran met a medical board in 
June 1990.  It was noted that in the period since the July 
1989 injury, he had only improved 60 percent.  The June 1990 
medical board concurred with a prior medical board's 
diagnosis of cervical neck sprain and concluded that the 
veteran was handicapped in that he was unable to do any heavy 
lifting, prolonged standing, prolonged ambulation, stair and 
ladder climbing or PRTs, and was unable to perform the duties 
of his rate.

The veteran underwent a VA physical examination in January 
1991, which showed the right shoulder had full range of 
motion and right lateral tenderness along the medial scapular 
border.  X-rays were interpreted to show a normal shoulder.

DA Form 2173 (Statement of Medical Examination and Duty 
Status) dated in July 1998 and signed by the unit commander, 
D Company, 2/156 Infantry, states that on 20 July 98, the 
veteran was on active duty for training.  The form further 
states that the veteran was participating in maneuver 
training when his Bradley Fighting Vehicle hit a trench, 
causing the veteran to collide with the vehicle's instruments 
and break his nose.

Outpatient records show that the veteran was seen at a 
military facility in July 1998, complaining of pain in the 
face and slight pain in the neck.  He reported that he had 
been sitting in a Bradley vehicle that hit a bump, causing 
him to hit his head.  There was no loss of consciousness.  He 
exited the vehicle and lay down.  Physical examination 
demonstrated the ability to move all extremities.  There was 
mild tenderness in the abdomen on the right side.  Deep 
tendon reflexes were 2+ bilaterally.  The assessment was 
nasal fracture.  A different evaluator on the same day, noted 
loss of consciousness, neck and abdominal pain (more on the 
right than the left), and tingling sensation in the hands 
(more on the right than the left).  Physical examination 
showed diffuse tenderness in the neck and abdomen.  The 
assessment was cervical pain, abdominal pain, contusion left 
cheek, and history of loss of consciousness.  The record was 
negative for explicit complaints regarding the right 
shoulder.  

There is an outpatient note from Orthopedics, Fort Polk, in 
October 1999, which notes the veteran had return visits.  The 
record discloses that the veteran had an injection during the 
last appointment and minimal impingement seen since then and 
he had started in a therapy program.  The physical 
examination revealed a positive impingement sign, no evidence 
of instability, full and strong external rotation, negative 
lift-off test, and neurovascular intact.  The record does not 
state what area of the body was examined.

The veteran underwent a VA physical examination in July 2000.  
The medical history indicates that the veteran served in the 
Navy from September 1988 to September 1990 and served in the 
National Guard from February 1996 to the present.  He was 
involved with a Bradley accident in July 1998, when the 
vehicle hit a ditch.  He reported that he injured his right 
shoulder and was treated with pain medication at that time.  
He stated that the pain in his right shoulder has been 
continuous since that time and he has had stiffness on and 
off.  Lifting causes the right shoulder pain to flare up, at 
which time, the veteran is unable to use his right arm.  He 
had right shoulder surgery in January 2000 to repair a torn 
rotator cuff.  He has no dislocation or recurrent 
subluxation.  He has no constitutional symptoms or 
inflammatory arthritis.

The physical examination of the right shoulder showed forward 
flexion 150 degrees; left shoulder was 180 degrees.  Right 
and left shoulder external rotation was 90 degrees.  Right 
shoulder internal rotation was 70 degrees; left shoulder was 
90 degrees.  There was mild pain and tenderness over the 
shoulder.  Gait was normal.  There was no ankylosis, no 
constitutional symptoms or arthritis.  The diagnosis was 
constant pain in the right shoulder; limitation of right 
shoulder movement status post right shoulder arthroscopic 
surgery for repair of a torn rotator cuff.  The examiner 
opined, the veteran's right shoulder condition was as likely 
as not related to his service in the National Guard.

The veteran underwent a right shoulder diagnostic arthroscopy 
with therapeutic arthroscopy including debridement labral 
partial synovectomy, debridement partial thickness rotator 
cuff tear, and subacromial decompression with coracoacromial 
ligament resection in March 2001.  No complications were 
noted.  The operation report indicates that the veteran was a 
National Guardsman, who tore his rotator cuff "quite a long 
time ago."  The history states that one year ago, he 
underwent an attempted arthroscopic debridement of this cuff 
tear and subsequently had subacromial decompression.  He 
continued to have persistent difficulties with his shoulder 
with no improvement.  He presented to the Orthopaedic Clinic 
for re-evaluation, at which time he still had a positive 
tenderness, an empty can sign, and weakness in external 
rotation.  His strength was good in internal rotation and he 
had good range of motion.  

S.G., Major, MC, wrote in an April 2001 letter, that the 
veteran was under his care in the Orthopedic Clinic.  He 
states that the veteran sustained an injury to his right 
shoulder on 20 July 1998 while training with the National 
Guard, which resulted in a tear to his right rotator cuff.

The veteran testified at a travel Board hearing in December 
2001.  A summary of his testimony is as follows:

My right shoulder became injured while I was riding in a 
Bradley on maneuvers.  I was sitting in the gunner's position 
when the Bradley hit a ditch or trench at a fairly high rate 
of speed.  "I was slammed into the turret inside the 
turret."  (Transcript (T. at pg. 3).  My nose was broken and 
pushed over toward the left side of my face and my entire 
body, including my shoulder was slammed inside the turret.  
Five others were injured besides myself.  I was transported 
to the hospital and checked for numerous injuries.  They 
thought I might have a broken back, neck, and jaw, and 
internal injuries.  That my nose was broken was obvious.  
They took many X-rays and tests, then released me to a 
medical hold unit.  I returned the following day to have my 
nose set.  My shoulder continued to bother me; I could not do 
push-ups or lift anything.  I told my supervisors, my first 
sergeant, and the "admin sergeant" about it, but nothing was 
done.  I pursued it with my treating physician, but he was an 
ENT doctor and could not assist me.  Finally, he recommended 
that I see another doctor, but his recommendation was 
disregarded because he was an ENT specialist.  I then 
contacted my state representative and the unit scheduled an 
appointment with Dr. B, who referred me to Dr. G.  The unit 
took about a year to address my shoulder complaints.  (T. at 
pg. 4).

The Army has provided me with treatment for my shoulder, 
including two surgeries.  I continue to have a problem with 
lifting.  The problem manifests itself with difficulty 
lifting anything above my head and with picking up objects of 
substantial weight, like a 50-pound sack.  A bag of groceries 
would not be a problem.  Dr. G is monitoring my progress and 
he told me that if my shoulder does not get any better then 
he would have to do exploratory surgery to find out what is 
really causing the pain and inflammation.  (T. at pg. 5).

I'm in an infantry unit and there is no medic.  Jackson 
Barracks did not want to treat my shoulder; they wanted to 
restrict their care to my broken nose, which was my chief 
complaint.  (T. at pg. 6).  I told my unit that my shoulder 
was giving me problems and it just kept dragging on with no 
results.  After I contacted someone in Baton Rouge, my 
representative sent a letter to Colonel H.  Col. H sent a 
letter that alleged that I had skipped numerous appointments 
and did other things that were not true.  (T. at pg. 7).  He 
further provided a detailed description of the circumstances 
of the accident and his recollection of events. (T. at pg. 7-
10).
 
II.  Analysis

A review of the record demonstrates that the veteran was 
involved in a serious accident during active duty for 
training in July 1998.  The primary basis for the denial of 
the claim by the adjudicators at the RO is the lack of a 
clear indication of a right rotator cuff tear as a result of 
this injury.  The Board concurs that the contemporary records 
do not explicitly confirm a right rotator cuff tear or its 
residuals.  The contemporaneous records do, however, document 
references to a "neck" pain.  They also mention a tingling 
sensation in the hands, particularly on the right, and 
"diffuse" tenderness in the "neck" immediately after the 
injury.  While these entries do not explicitly confirm a 
rotator cuff tear, the Board finds their contents are 
susceptible to multiple interpretations.

The veteran provided very credible testimony in vivid detail 
concerning the circumstances of the accident and its 
aftermath to supplement the contemporaneous medical records.  
His treating physician attributes the accident as the cause 
of his right rotator cuff tear.  Moreover, the VA examining 
physician concluded that it is just as likely as not that the 
veteran's right rotator cuff tear occurred during his service 
in the National Guard.  The current record does not provide 
an alternative etiology for the right rotator cuff tear.  In 
the Board's view, the veteran's involvement in a serious 
accident during National Guard maneuvers, the undisputed 
current existence of a right rotator cuff tear, status post 
arthroscopic surgery, the veteran's credible testimony 
regarding the origin of his injury, as well as the treating 
physician's statement and the VA examiner's opinion, are 
sufficient to at least place the positive and negative 
evidence in equipoise as to whether the diagnosis of right 
rotator cuff tear, status post arthroscopic surgery can be 
dissociated from the veteran's service in the National Guard.  
In this circumstance the benefit of the doubt doctrine is for 
application.  38 U.S.C.A. § 5107.  Accordingly, the Board 
finds that right rotator cuff tear, status post arthroscopic 
surgery was incurred in service, that there is competent 
evidence that the veteran currently has this disability, and 
that service connection right rotator cuff tear, status post 
arthroscopic surgery is warranted.



ORDER

Entitlement to service connection for right rotator cuff 
tear, status post arthroscopic surgery is granted.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

